SMITH, Judge.
Appellant, a mother whose two children were adjudicated dependent, appeals, contending that dependency was not proven by a preponderance of the evidence. We agree.
While there was evidence that the mother left her children with a non-relative for a period, the children suffered no physical, mental or emotional impairment as a result of their brief stay with the mother’s friend, and in fact, witnesses testified that the children were happy and doing fine when HRS detained them. While there is evidence the mother used drugs in the past, there is insufficient evidence that she presently uses drugs or that she will use drugs in the future. Accordingly, there is insufficient evidence to support the trial court’s finding of neglect and adjudication of dependency. In the Interest of R.H., 516 So.2d 324 (Fla. 2d DCA 1987); In the Interest of G.D.H., 498 So.2d 676 (Fla. 1st DCA 1986); and In the Interest of C.W., 490 So.2d 175 (Fla. 5th DCA 1986).
REVERSED and REMANDED for further proceedings consistent with this opinion.
ERVIN and KAHN, JJ., concur.'